Title: From George Washington to Vice Admiral d’Estaing, 17 July 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir
            Camp at Haverstraw Bay [N.Y.] July 17: 1778.
          
          I had the honor of receiving the night of the 14th Instant, your very obliging and
            interesting letter of the 13th dated off Sandy Hook, with a duplicate of another, dated
            the 8th at Sea.
          The arrival of a fleet, belonging to his most Christian majesty on our coast, is an
            event that makes me truly happy; and permit me to observe, that the pleasure I feel on
            the occasion is greatly increased, by the command being placed in a Gentleman of such
            distinguished talents, experience and reputation as the Count D’Estaing. I am fully
            persuaded that every possible exertion will be made by you to accomplish the important
            purposes of your destination, and you may have the firmest reliance, that my most
            strenuous efforts shall accompany you in any measure, which may be found eligible.
          I esteem myself highly honored by the desire you express, with a frankness which must
            always be pleasing, of possessing a place in my friendship; At the same time allow me to
            assure you, that I shall consider myself peculiarly happy, if I can but improve the
            prepossessions you are pleased to entertain in my favour, into a cordial and lasting
            amity.
          On the first notice of your arrival, and previous to the receipt of your Letter, I
            wrote to you by Lt Colo. Laurens one of my Aides De Camp’s whom I charged to explain to
            you such further particulars, as were not contained in my letter, which might be
            necessary for your information; and to whom it was my
            wish you should confide your situation and views, so far as might be proper for my
            direction in any measures of concert or cooperation, which may be thought advancive of
            the common cause. Maj. De Chouin who arrived this day at my Quarters, has given me a
            very full and satisfactory explanation, on this head, and in return I have freely
            communicated to him my ideas of every matter interesting to our mutual operations.
            Those, I doubt not, he will convey to you, with that perspicuity and intelligence, which
            he possesses in a manner, that amply justifies the confidence you have reposed in him.
            You would have heard from me sooner in answer to your letter; but I have been waiting
            for Mr Chouins arrival to acquaint me with your circumstances and intentions, and, at
            the same time, have been employed in collecting information with respect to several
            particulars, the knowledge of which was essential to the formation of our plans. The difficulty of doing justice by letter to matters of such variety and
            importance as those, which now engage our deliberation, has induced me to send Lt Colo.
            Hamilton another of my Aids to you, in whom I place entire confidence. He will be able
            to make you perfectly acquainted with my sentiments, and to satisfy any inquiries you
            may think proper to propose; and I would wish you to consider the information he
            delivers as coming from my self.
          Colo. Hamilton is accompanied by Lt Colo. Fleuri, a Gentleman of your nation, who has
            distinguished himself by his zeal and gallantry, in the present war with England. He has
            also with him four Captains of Vessels, whom, I hope, you will find very useful, from
            their knowledge of the Coast and harbours, and two persons, who have acted a
            considerable time in the capacity of pilots and in whose skill, expertness &
            fidelity from the recommendations I have had, I believe you may place great
              dependence. I am still endeavouring to provide others
            of this description, who shall be dispatched to you, as fast as they can be found. With
            the most ardent desire for your Success and with the greatest respect & esteem I
            have the Honor to be Sir Yr Most Obedt & most Hble servt
          
            Go: Washington
          
        